Citation Nr: 1455297	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for psoriasis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for loss of sense of taste, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for substance abuse as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


REMAND

The Veteran served on active duty from August 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for right knee disability, loss of sense of taste, psoriasis, chronic fatigue syndrome, and substance abuse.  The Veteran filed a timely notice of disagreement with regard to these issues, but did not perfect an appeal following a July 2014 statement of the case that addressed chronic fatigue syndrome.  Thus, that issue is not before the Board. 

The Board must address all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the psoriasis, loss of sense of taste, and substance abuse claims have been re-characterized to reflect a theory of entitlement to secondary service connection.

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The Veteran seeks service connection for psoriasis, loss of sense of taste, and right knee disability.  He contends that these problems are related to military service, or that his psoriasis and loss of sense of taste are secondary to his service-connected PTSD, to include medications taken for that disability.  The Veteran also contends that his substance abuse is secondary to his PTSD.  

In August 2012, the Veteran underwent VA skin and loss of taste examinations.  The Board finds the VA examinations to be inadequate.  First, the examiner did not provide an etiology opinion with respect to the Veteran's loss of sense of taste despite finding it to be a "diagnosable partially explained condition."  He noted that the Veteran was taking multiple medications, had gastroesophageal reflux disease (GERD), and had been a long-time smoker.  He indicated that these factors "all may contribute to changes in the sense of taste."  He also noted that the Veteran had taken Zoloft in the past for his service-connected PTSD.  Second, the examiner did not address direct service connection or the theory of aggravation with respect to the Veteran's currently diagnosed psoriasis.  Finally, the examiner did not address the question of whether the Veteran's substance abuse may have been aggravated by his service-connected PTSD.  Thus, an addendum to the opinion must be obtained on remand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, there are outstanding treatment records that need to be obtained.  During the July 2014 hearing, the Veteran indicated that he had received treatment for his right knee that included X-rays and an MRI.  See Hearing Transcript at 11.  The Board cannot decide the Veteran's claim without all relevant evidence accounted for in the record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for any additional identifying information he may be able to provide, to include names, dates of treatment and locations of physicians or medical treatment facilities where he has received treatment/evaluation for a right knee disability from the time of his military service discharge to the present.  Acquire any such records after having received any necessary authorization and consent for release, and then associate these records with the claims file.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

2.  Thereafter, the Veteran's claims file should be returned to the same VA examiner who conducted the VA examinations in August 2012, if available.  (If the same examiner is not available, the Veteran's claims file should be referred to another physician with the requisite experience to provide the requested opinion.)

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements (to include his July 2014 testimony).  

The examiner should answer the following:

(a) Is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's psoriasis is traceable to his active duty service?

If not, is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's psoriasis has been caused or aggravated by (permanently worsened beyond natural progression) the service-connected PTSD, to include medications taken to treat PTSD.  

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's loss of sense of taste is traceable to his active duty service?

If not, is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's loss of sense of taste has been caused or aggravated by (permanently worsened beyond natural progression) the service-connected PTSD, to include medications taken to treat PTSD.  

(c) Is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's substance abuse is caused or aggravated by (permanently worsened beyond natural progression) the service-connected PTSD  The examiner must consider whether the Veteran's substance abuse was due in whole or in part to his attempt to self-medicate symptoms of PTSD.  The examiner must also consider the Veteran's report that his substance abuse began in service.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

